Exhibit 99.1 November 19, 2007 For 7:00 am EDT Release Contacts: Shareholders’/Analysts’ Inquiries: Media Inquiries: Robbin Moore-Randolph Chris Ahearn 704-758-3579 704-758-2304 LOWE’S REPORTS THIRD QUARTER EARNINGS MOORESVILLE, N.C.– Lowe’s Companies, Inc. (NYSE: LOW), the world’s second largest home improvement retailer, today reported net earnings of $643 million for the quarter ended November 2, 2007, a 10.2 percent decline over the same period a year ago.Diluted earnings per share declined 6.5 percent to $0.43 from $0.46 in the third quarter of 2006.For the nine months ended November 2, 2007, net earnings declined 3.7 percent to $2.40 billion while diluted earnings per share declined 0.6 percent to $1.58. Our ongoing commitment to maintain a safe shopping and working environment resulted in improved claims experience which led to a $112 million reduction in self-insurance liabilities for workers compensation and general liability claims. The change increased diluted earnings per share by approximately $0.05. Sales for the quarter increased 3.2 percent to $11.6 billion, up from $11.2 billion in the third quarter of 2006.For the nine months ended November 2, 2007, sales increased 3.8 percent to $37.9 billion.Comparable store sales declined 4.3 percent for both the third quarter and first nine months of 2007. “Our sales for the quarter fell short of our expectations, but disciplined expense management and ongoing safety initiatives combined with rational and targeted promotions enabled us to deliver earnings per share at the low end of our guidance,” explained Robert A. Niblock, Lowe’s chairman and CEO. “Many external factors contributed to the weak sales environment, including a continuing housing correction, drought conditions in several U.S. markets, and slower than expected sales in Gulf Coast markets. Clearly the largest of these impacts was the unstable housing environment evidenced by an even steeper decline in housing turnover, falling home prices in many markets, and a near record inventory of homes for sale. Despite these factors, Lowe’s continues to gain market share according to third party estimates. “The home improvement consumer remains pressured by the ongoing housing correction, tighter credit standards in the mortgage market, and rising financial obligations, but we believe our guidance for the fourth quarter reflects these factors and is appropriately conservative given the uncertainties that exist,” Niblock concluded.“Pressures on our industry are likely to continue well into 2008, but we remain committed to our goal of providing great products and unmatched customer service and capitalizing on opportunities to ensure we gain profitable market share regardless of the level of industry growth.” During the quarter, Lowe’s opened 40 new stores.As of November 2, 2007, Lowe’s operated 1,464 stores in 49 states representing 166.1 million square feet of retail selling space, a 10.1 percent increase over last year. A conference call to discuss third quarter 2007 operating results is scheduled for today (Monday,November 19) at 9:00 a.m. EST.Please dial 888-817-4020 (international callers dial 706-679-8762) to participate.A webcast of the call will take place simultaneously and can be accessed by visiting Lowe’s website at www.Lowes.com/investor and clicking on Lowe’s Third Quarter 2007 Earnings Conference Call Webcast.A replay of the call will be archived on Lowes.com until February 24, 2008. Lowe's Business Outlook Fourth Quarter 2007 (comparisons tofourth quarter 2006) · The company expects to open approximately 72 new stores reflecting square footage growth of approximately 11 percent · Total sales are expected to increase approximately 3 percent · The company expects comparable store sales to decline 3 to 5 percent · Operating margin (defined as gross margin less SG&A and depreciation) is expected to decline approximately 280 basis points driven by payroll,incentive compensation, depreciationand otherfixed cost de-leverage · Store opening costs are expected to be approximately $56 million · Diluted earnings per share of $0.25 to $0.29 are expected · Lowe’s fourth quarter ends on February 1, 2008 with operating results to be publicly released on Monday, February 25, 2008 Fiscal Year 2007 (comparisons to fiscal year 2006) · The company expects to open approximately 153 stores in 2007 reflecting total square footage growth of approximately 11 percent · Total sales are expected to increase 3 to 4 percent · The company expects comparable store sales to decline approximately 4 percent · Operating margin (defined as gross margin less SG&A and depreciation) is expected to decline approximately 130 basis points · Store opening costs are expected to beapproximately $135 million · Diluted earnings per share of $1.83 to $1.87 are expected for the fiscal year ending February 1, 2008 Disclosure Regarding Forward-Looking Statements This news release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”). Statements of the company’s expectations for sales growth, comparable store sales, earnings and performance, capital expenditures, store openings, the housing market, demand for services, and any statement of an assumption underlying any of the foregoing, constitute “forward-looking statements” under the Act. Although the company believes that the expectations, opinions, projections, and comments reflected in its forward-looking statements are reasonable, it can give no assurance that such statements will prove to be correct. A wide-variety of potential risks, uncertainties, and other factors could materially affect our ability to achieve the results expressed or implied by our forward-looking statements including, but not limited to, changes in general economic conditions, such as interest rate and currency fluctuations, higher fuel and other energy costs, slower growth in personal income, declining housing turnover, the availability of mortgage financing, inflation or deflation of commodity prices and other factors which can negatively affect our customers, as well as our ability to:(i) respond to a greater or longer than expected downturn in the housing industry and the level of repairs, remodeling, and additions to existing homes, as well as general reduction in commercial building activity; (ii) secure, develop, and otherwise implement new technologies and processes designed to enhance our efficiency and competitiveness; (iii) attract, train, and retain highly-qualified associates; (iv) locate, secure, and successfully develop new sites for store development particularly in major metropolitan markets; (v) respond to fluctuations in the prices and availability of services, supplies, and products; (vi) respond to the growth and impact of competition; (vii) address legal and regulatory developments; and (viii) respond to unanticipated weather conditions that could adversely affect sales. For more information about these and other risks and uncertainties that we are exposed to, you should read the “Risk Factors” included in our Annual Report on Form 10-K to the United States Securities and Exchange Commission and the descriptions of material changes, if any, in those “Risk Factors”included in our Quarterly Reports on Form 10-Q. The forward-looking statements contained in this news release speak only as of the date of this release and the company does not assume any obligation to update any such statements. With fiscal year 2006 sales of $46.9 billion, Lowe’s Companies, Inc. is a FORTUNE® 50 company that serves approximately 13 million customers a week at more than 1,450 home improvement stores in 49 states. Founded in 1946 and based in Mooresville, N.C., Lowe’s is the second-largest home improvement retailer in the world. For more information, visit Lowes.com. ### Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share Data Three Months Ended Nine Months Ended November 2, 2007 November 3, 2006 November 2, 2007 November 3, 2006 Current Earnings Amount Percent Amount Percent Amount Percent Amount Percent Net sales $ 11,565 100.00 $ 11,211 100.00 $ 37,904 100.00 $ 36,522 100.00 Cost of sales 7,601 65.73 7,346 65.53 24,798 65.42 24,011 65.74 Gross margin 3,964 34.27 3,865 34.47 13,106 34.58 12,511 34.26 Expenses: Selling, general and administrative 2,503 21.63 2,320 20.70 8,026 21.17 7,404 20.27 Store opening costs 41 0.36 44 0.39 79 0.21 97 0.27 Depreciation 340 2.94 297 2.65 995 2.63 854 2.34 Interest - net 50 0.43 45 0.40 148 0.39 110 0.30 Total expenses 2,934 25.36 2,706 24.14 9,248 24.40 8,465 23.18 Pre-tax earnings 1,030 8.91 1,159 10.33 3,858 10.18 4,046 11.08 Income tax provision 387 3.35 443 3.94 1,457 3.85 1,554 4.26 Net earnings $ 643 5.56 $ 716 6.39 $ 2,401 6.33 $ 2,492 6.82 Weighted average shares outstanding - basic 1,470 1,522 1,490 1,540 Basic earnings per share $ 0.44 $ 0.47 $ 1.61 $ 1.62 Weighted average shares outstanding - diluted 1,497 1,551 1,519 1,571 Diluted earnings per share $ 0.43 $ 0.46 $ 1.58 $ 1.59 Cash dividends per share $ 0.08 $ 0.05 $ 0.21 $ 0.13 Retained Earnings Balance at beginning of period $ 15,210 $ 13,843 $ 14,860 $ 12,191 Cumulative effect adjustment 1 - - (8 ) - Net earnings 643 716 2,401 2,492 Cash dividends (118 ) (76 ) (312 ) (200 ) Share repurchases (454 ) (160 ) (1,660 ) (160 ) Balance at end of period $ 15,281 $ 14,323 $ 15,281 $ 14,323 1 The Company adopted FIN 48, Accounting for Uncertainty in Income Taxes, effective February 3, 2007. Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) November 2, 2007 November 3, 2006 February 2, 2007 Assets Current assets: Cash and cash equivalents $ 336 $ 657 $ 364 Short-term investments 231 464 432 Merchandise inventory - net 7,775 7,219 7,144 Deferred income taxes - net 241 157 161 Other current assets 193 125 213 Total current assets 8,776 8,622 8,314 Property, less accumulated depreciation 20,755 18,188 18,971 Long-term investments 333 121 165 Other assets 325 242 317 Total assets $ 30,189 $ 27,173 $ 27,767 Liabilities and shareholders' equity Current liabilities: Short-term borrowings $ 16 $ - $ 23 Current maturities of long-term debt 35 89 88 Accounts payable 3,895 3,416 3,524 Accrued salaries and wages 437 432 425 Self-insurance liabilities 653 616 650 Deferred revenue 793 846 731 Other current liabilities 1,363 1,315 1,098 Total current liabilities 7,192 6,714 6,539 Long-term debt, excluding current maturities 5,580 4,337 4,325 Deferred income taxes - net 615 683 735 Other liabilities 748 353 443 Total liabilities 14,135 12,087 12,042 Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding November 2, 2007 1,470 November 3, 2006 1,520 February 2, 2007 1,525 735 760 762 Capital in excess of par value 20 - 102 Retained earnings 15,281 14,323 14,860 Accumulated other comprehensive income 18 3 1 Total shareholders' equity 16,054 15,086 15,725 Total liabilities and shareholders' equity $ 30,189 $ 27,173 $ 27,767 Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Nine Months Ended November 2, 2007 November 3, 2006 Cash flows from operating activities: Net earnings $ 2,401 $ 2,492 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 1,069 907 Deferred income taxes (42 ) (54 ) Loss on disposition/writedown of fixed and other assets 33 35 Share-based payment expense 69 56 Changes in operating assets and liabilities: Merchandise inventory - net (630 ) (584 ) Other operating assets 43 (26 ) Accounts payable 368 584 Other operating liabilities 474 233 Net cash provided by operating activities 3,785 3,643 Cash flows from investing activities: Purchases of short-term investments (592 ) (248 ) Proceeds from sale/maturity of short-term investments 853 490 Purchases of long-term investments (1,286 ) (225 ) Proceeds from sale/maturity of long-term investments 1,057 141 Increase in other long-term assets (20 ) (8 ) Fixed assets acquired (2,912 ) (2,724 ) Proceeds from the sale of fixed and other long-term assets 51 30 Net cash used in investing activities (2,849 ) (2,544 ) Cash flows from financing activities: Net decrease in short-term borrowings (9 ) - Proceeds from issuance of long-term debt 1,294 991 Repayment of long-term debt (89 ) (24 ) Proceeds from issuance of common stock under employee stock purchase plan 40 36 Proceeds from issuance of common stock from stock options exercised 58 64 Cash dividend payments (312 ) (200 ) Repurchase of common stock (1,950 ) (1,737 ) Excess tax benefits of share-based payments 4 5 Net cash used in financing activities (964 ) (865 ) Net (decrease) increase in cash and cash equivalents (28 ) 234 Cash and cash equivalents, beginning of period 364 423 Cash and cash equivalents, end of period $ 336 $ 657
